ROSS, J.,
concurring:
These appeals involve the consideration of one judgment of the Court of Common Pleas, striking a third amended petition as frivilous.
This requires a consideration of what occurred in the case previous to this action. The question presented by this examination of the pleadings and action of the court thereon develops a contention upon the part of the plain*499tiff that the instant action is not the same action set up by the defendant in its pleading, and which defendant asserts went to judgment and was satisfied.
It is apparent from an examination of the plaintiff’s pleading in the instant case and the one which reached a judgment, which was finally satisfied, that in the instant case there is a cause of action stated for malpractice. This cause of action was not stated against the other defendant and could not, therefore, have been satisfied.
The difficulty, however, is that there is not stated in the instant petition any tortious act which caused damage to the plaintiff, for which he was not compensated in the action which reached judgment.
While technically, therefore, the instant cause of action has not been satisfied, there remains no allegation of any injury for which the plaintiff has not received compensation.
The mere advice of the physician was harmless, if the subsequent attacks and false imprisonment resulting therefrom be ignored.
For these reasons, I concur in the judgment of the court.